Citation Nr: 1028338	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-11 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for residuals of first degree 
burns, right arm and back. 

REPRESENTATION

Appellant represented by:	National Association of County 
Veteran's Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied a compensable rating for residuals of first degree 
burns, right arm.  The Veteran disagreed, and this matter is properly 
before the Board for adjudication.

FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition of 
the Veteran's appeal has been obtained. 

2.	The Veteran has no visible scars on the right arm or back.

3.	The Veteran's burn residuals do not cause marked interference with 
employment or necessitate frequent hospitalization beyond what is 
contemplated by the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of first 
degree burns of the right arm and back have not been met. 38 U.S.C.A. 
§§ 1155, 5103 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.323, 4.1, 4.2, 4.10, 4.40, 4.118, Diagnostic Code 
7802 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The 
VCAA provides that VA shall apprise a claimant of the evidence 
necessary to substantiate his/her claim for benefits and that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a). 

In a letter dated in November 2007, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for an increased rating for residuals of first degree burns of 
the right arm and back, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter told the Veteran that he 
could substantiate the claim with evidence that the disability had 
worsened.  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him a 
physical examination, and by affording him the opportunity to give 
testimony before the Board in Newark, New Jersey in January 2010.  It 
appears that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
Veteran's claims file.

The Board acknowledges that at the January 2010 Board hearing, the 
Veteran's requested a 60 day extension in order to acquire additional 
evidence.  The Board held the record open for 60 days.  However, the 
Veteran has not submitted any additional evidence since that time.  
The Board notes in this regard that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  See also 
Olson v. Principi, 3 Vet.App. 480, 483 (1992).  The Board finds that 
it provided ample time for the Veteran to submit all relevant 
evidence, but he has not submitted any additional evidence.  As such, 
there will be no prejudice to this Veteran in moving forward with a 
decision at this time.  

VA's duty to assist includes providing an adequate examination when 
such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  Once VA provides an examination, it must be 
adequate or VA must notify the Veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An 
examination is adequate if it "takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. App. at 311 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An 
examination must be based upon consideration of the Veteran's prior 
medical history and examinations.  Stefl, 21 Vet. App. at 123.

The Board notes that neither the Veteran's case file nor his medical 
chart was available for review by the examiner.  The VA examination 
report indicated there were no visible scars, and that the Veteran 
had no functional impairments from the condition.  Considering the 
evidence as a whole, the Board finds that the opinion provided a 
clear conclusion with supporting data and a reasoned medical 
explanation sufficient for rating purposes.  Therefore, the 
examination provided is adequate for rating purposes.  Thus, the 
Board finds that VA has done everything reasonably possible to notify 
and to assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  As such, the Board will now turn 
to the merits of the Veteran's claim.

The Veteran asserts that he was burned over thirty-five percent of 
his body due to an explosion in Vietnam and still has visible scars 
which should be considered for rating.  He contends that the 
explosion occurred near a mess hall and bunker where he was burned on 
the right side of his body.  He was taken to a medical tent and 
treated with morphine for pain and then taken by chopper to a field 
hospital in Japan, where he endured months of painful healing of dead 
skin treatment.  The Veteran makes no specific assertions as to loss 
of functional impairment.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to compensation 
has been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must 
also be given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Hart v. Mansfield, 21. Vet. App. 505 (2007).

The Veteran is currently assigned a noncompensable evaluation for 
residuals of first degree burns to his right arm and back pursuant to 
Diagnostic Codes 7899-7802.  Because there was no diagnostic code 
that set forth criteria for assigning disability evaluations for the 
exact disability suffered by the Veteran, his disability was rated by 
analogy.  The Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under a closely 
related disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.  When an unlisted disease, injury, 
or residual condition is encountered, requiring rating by analogy, 
the diagnostic code number will be "built-up" by using the first 
two digits of that part of the rating schedule which most closely 
identifies the part, or system, of the body involved and adding 
"99" for the unlisted condition.  See 38 C.F.R. § 4.27.  Thus, the 
Diagnostic Code 7899 was derived because "7" and "8" are the first 
two digits of the rating schedule concerning the skin.  

The criteria in effect at the time the Veteran submitted his request 
for an increased rating in October 2007 provided compensable ratings 
for scars, other than the head, face, or neck, that are superficial 
or that did not cause limited motion.  Superficial scars that did not 
cause limited motion, in an area or areas of 144 square inches (299 
sq. cm.) or greater, were rated 10 percent disabling.  Note (1) to 
Diagnostic Code 7802 provided that scars in widely separated areas, 
as on two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, were separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provided that a 
superficial scar was one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).

During the pendency of this appeal for an increased rating, the 
criteria for evaluation for scars were amended as of October 23, 
2008.  However, the revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54,708 (September 23, 2008).  Here, VA received the Veteran's 
claim in October 2007. Therefore, only the pre-October 2008 version 
of the schedular criteria is applicable in this case.  

The Veteran was afforded a VA examination for the purpose of 
evaluating his scar in December 2007.  The examination revealed that 
the skin on the right arm, forearm, and flank was normal.  There were 
no visible scars noted.  The skin was not scaly, and there was no 
hypopigmentation.  Because there were no visible scars, the examiner 
could not give a detailed description or a percentage of the scar.  
The examiner diagnosed the Veteran with a burn scar to the right side 
of the body with no visible scar at the present time.  He opined that 
the Veteran had no functional impairment from the condition.  

There is no evidence of record indicating that the Veteran sought 
medical treatment for his residual scars during any recent time.  In 
May 2008, the Veteran underwent a VA examination for post traumatic 
stress disorder (PTSD), where the examiner noted the Veteran's 
history of sustaining burns to the right side of his body in Vietnam 
as the cause of his PTSD.  However, the examiner does not make any 
further notes regarding scars.

In January 2010, the Veteran testified at a Board hearing.  At the 
hearing, the Veteran requested a 60 day extension in order to acquire 
additional evidence.  The Veteran made no specific assertions 
regarding loss of functional impairment due to scars to his right arm 
and back, only that he had visible scars.  No additional evidence was 
submitted.  His representative indicated that he and the Veteran were 
working on getting additional evidence.  The record was held open for 
60 days to allow them to submit evidence. 

The Board acknowledges the Veteran's contentions regarding his 
residual scars.  Because a layperson is competent to establish the 
presence of observable symptomatology, the Board finds the Veteran 
competent to state that he has scars.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Thus, the Board must determine if his assertions 
are credible in order to assign appropriate weight to his statements.  
The VA examination report showed that no visible scars existed.  The 
examination report also showed the skin was not scaly, and there was 
no hypopigmentation.  Therefore, the Veteran's statement that he has 
residual scars is not consistent with findings in his medical 
examination.  Based on the evidence of record, the Board finds the 
Veteran's statement not to be credible.

The Board has carefully reviewed and considered all evidence of 
record.  The Board must base its decision on the relevant evidence of 
record, and is bound by law to apply VA regulatory criteria.  Burn 
scars are rated under Diagnostic Codes 7800 to 7805.  38 C.F.R. § 
4.118.  The Veteran is not entitled to a compensable evaluation under 
Diagnostic Code 7802 in effect in 2007.  The Board also considered 
whether the Veteran is entitled to a compensable evaluation under 
Diagnostic Codes 7800, 7801, 7804, and 7805.  However, there is no 
evidence that the Veteran has residual scarring.  Consequently, 
higher evaluations are not warranted under these diagnostic codes.

The VA schedule of ratings will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 
C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods of 
hospitalization that would render impractical the application of the 
regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined 
whether the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation does 
not contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, VA must determine whether the Veteran's 
exceptional disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors such 
as marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The evidence indicates that the Veteran is working full-time.  The VA 
examiner noted there are no functional impairments from the burns and 
no visible scars which interfere with employment or necessitates 
frequent hospitalization beyond that contemplated by the rating 
schedule.  The Veteran has made no assertions as to loss of function.  
The only evidence in support of the Veteran's claim is his statements 
that residual scars exist from his burns.  Consequently, the Board 
finds that the evaluations currently assigned adequately reflect the 
clinically established impairment experienced by the Veteran, the 
schedular criteria is not inadequate, and referral for an extra-
schedular evaluation is not warranted.


ORDER

A compensable rating for residuals of first degree burns, right arm 
and back is denied.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


